Citation Nr: 1204533	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for low back pain, to include degenerative joint disease (DJD) from April 11, 2005 to July 25, 2010 and in excess of 20 percent from July 26, 2010.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating action of the above-referenced Regional Office (RO), which granted service connection for low back pain and assigned a 10 percent disability rating, effective April 11, 2005.  The Veteran appealed the initial assigned rating.  

In September 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the Chicago RO.  The transcript of the hearing has been associated with the claims file and has been reviewed.  This case was then Remanded by the Board in March 2010 for additional development and readjudication.  

While the appeal was pending, by rating decision in April 2011, the RO increased the rating for the Veteran's service-connected low back disability from 10 to 20 percent, effective from July 26, 2010.  He has not expressed satisfaction with the 20 percent evaluation granted.  As a result, he is presumed to be seeking the maximum possible evaluation, and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available evaluations for that disorder).

FINDINGS OF FACT

1.  From April 11, 2005 to July 25, 2010, the Veteran's service-connected low back pain, to include DJD has been manifested by chronic pain resulting in forward flexion to at least 70 degrees, and a combined range of motion greater than 120 degrees.  He did not have guarding, localized tenderness, or a vertebral body fracture.  There was also no evidence of ankylosis, chronic neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  

2.  For the period from July 26, 2010 to July 5, 2011, the Veteran's service-connected low back pain, to include DJD has been manifested by chronic pain resulting in forward flexion to at least 36 degrees; but is not shown to result in ankylosis of the spine, additional neurologic disability manifestations, or incapacitating episodes of IDS requiring bed rest as defined under VA law.  

3.  With consideration of the doctrine of reasonable doubt, clinical findings from a July 6, 2011 VA examination report reasonably establishes evidence of low back symptomatology, including subjective complaints of intractable pain with additional loss of motion on repetitive use.  There is no evidence of additional neurologic disability manifestations, or incapacitating episodes of IDS requiring bed rest as defined under VA law.  

CONCLUSIONS OF LAW

1  For the period from April 11, 2005 to July 25, 2010, the criteria for an initial disability rating in excess of 10 percent for the Veteran's low back pain, to include DJD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  For the period from July 26, 2010 to July 5, 2011, the criteria for an initial disability rating in excess of 20 percent for the Veteran's low back pain, to include DJD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2011).

3.  As of July 6, 2011, the criteria for an initial 40 percent disability rating, but no more, for the Veteran's low back pain with DJD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in June 2005 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for a low back disability.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  By the October 2005 rating action, the RO granted service connection for low back pain and assigned a 10 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for this disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in September 2005, February 2009, July 2010, and July 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected low back disability, including a thorough discussion of the effect of his symptoms on his functioning. 

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

In the current appeal, the Veteran contends that his service-connected low back pain with DJD is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for low back pain was established by an October 2005 rating decision, which assigned a 10 percent disability rating under DC 5237, effective April 11, 2005.  The Veteran appealed the initial evaluation assigned.  In April 2011, the disability rating was increased to 20 percent, effective July 26, 2010.  There are no separate disability ratings in effect for associated neurologic impairment.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

10 percent from April 11, 2005 to July 25, 2010 

The record during this timeframe includes a September 2005 VA examination report, which shows the Veteran complained of low back pain that had its onset since basic training.  He described the pain has constant and sharp with an intensity of 2-3/10.  The pain occasionally radiated down both legs and flared up about twice a week.  During flare-ups the severity of the pain increases to 5/10 and lasts about two hours.  Precipitating factors include running, walking, and bending over.  Alleviating factors include rest and pain medications.  

The Veteran also reported tingling and weakness in his legs with prolonged walking, but denied bladder or bowel complaints or erectile dysfunction.  He complained of easy fatigability and lack of endurance, but could easily walk one mile and did not require the use of a cane, walker, or back brace.  The Veteran reported that his back disability affected his occupation in that he called in sick several times because of low back pain.  It also affected his recreational activities, but did not interfere with his activities of daily living.  He stated that in the last twelve months he had one incapacitating episode where he had 9/10 pain and at that time was seen by a Physician's Assistant.  He was put on light duty, but not given bed rest.  

Examination of the lumbar spine revealed forward flexion of 100 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees bilaterally.  The Veteran complained of a pulling sensation on the left side, but did not have any tenderness.  There was no evidence of lordosis or muscle spasm.  X-rays of the lumbar spine showed degenerative joint disease at L5-S1, minimal spondylotic spurring and minimal levoscoliosis.  The clinical impression was chronic low back pain.  

When examined by VA in February 2009, the Veteran's complaints of radiating pain, stiffness, weakness, and flare-ups were essentially unchanged.  At that time he reported treatment by a chiropractor with spine manipulation and strengthening exercises.  He was currently on the second round of treatments of physical therapy three times a week and was also taking pain medications, both of which eased his low back pain.  He denied any numbness or weakness in the lower extremities.  He also denied bladder/ bowel complaints or erectile dysfunction.  The Veteran denied the use of any assistive devices other than a left insole provided by his chiropractor, which has helped with his pain.  The Veteran was currently employed as a foster care manager and was able to walk about two miles a day at his job without problems or the use of assistive devices.  However driving for more than an hour increased the low back pain and in his daily activities there was low back stiffness when getting out of bed.  

On examination gait was normal and examination of the spine was normal.  There was a slight prominence of the paravertebral muscles on the left associated with spasm and mild diffuse tenderness in the lumbar area.  However there was no point tenderness of the sacral joints or midline along the spinous processes.  There was also no evidence of increased warmth, swelling, or redness.  Goniometric measurements show forward flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 25 degrees; right lateral flexion to 30 degrees; and rotation to 30 degrees bilaterally.  Active and passive range of motion produced spasm of the left paravertebral muscle with increasing pain beginning at 70 degrees, of flexion and there was pain during the entire extension up to 25 degrees.  During repetitive measurements forward flexion was limited to 70 degrees and extension to 20 degrees.  Lateral flexion was limited to 25 degrees bilaterally and rotation remained the same at 30 degrees bilaterally.  

Repetitive movement caused an increase in pain, but no fatigue, weakness, lack of endurance or incoordination.  there was no further limitation for rotation.  There was guarding with minimal left-sided curvature of the spine towards the left and straightening of the lumbar spine was noted.  There was no ankylosis and no evidence of atrophy.  Muscle strength was 5/5 bilaterally in the lower extremity with no sensory deficits.  Straight leg raising was 70 degrees on the right and on the left caused mild pain and deep tendon reflexes were 2+ bilaterally.  The diagnosis was residuals of back injury with degenerative disc disease at L5-S1 and minimal levoscoliosis.  

VA and private outpatient treatment records dated between 2004 and 2009, show continued evaluation and treatment of the Veteran for low back pain.  While the Veteran generally reported increased pain and related symptoms, these records do not indicate a worsening in range of motion or incapacitating episodes to warrant a higher evaluation for his low back disability.  The most recent clinical findings in August 2009 show the Veteran's chief complaint was low back pain rated as 5/10 per numeric rating scale which radiated into both legs.  He used hot baths for relief and chiropractic care has resulted in a slight reduction of his symptoms, but does not provide continuous relief.  The Veteran's extension was restricted, but no there were no specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no days of prescribed bed rest for intervertebral disc syndrome and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

Applying the regulations to the facts in the case, the Board finds that from April 11, 2005 to July 25, 2010, the criteria for a rating in excess of 10 percent were not met.  The record during that timeframe largely reflects findings of essentially normal or near-normal range of motion.  In other words, forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees." Further, the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Although spasms were noted during VA examination in 2009, there was no suggestion that they were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board finds that the criteria for an evaluation greater than 10 percent under the rating criteria were not met.  

20 percent as of July 26, 2010

Pursuant to a March 2010 Board remand, the Veteran underwent a VA examination on July 26, 2010.  At that time, he complained that over the last several years his lumbar spine pain has increased with the onset of neurogenic symptoms associated with sciatic nerve pain.  He also complained of compensated gait as a result of the chronic lumbar pain exacerbated with extended standing and general overuse.  He was able to walk more than 1/4 mile, but less than a mile.  His back pain resulted in decreased mobility and strength and caused problems with lifting, carrying, lack of stamina, weakness and fatigue.  MRI (magnetic resonance imaging) findings of the lumbar spine showed degenerative disc disease at L4-5 and mild facet hypertrophy at L3-4 and L4-5.  

On examination, posture was normal, but there was evidence of scoliosis.  There was no evidence of spasm or atrophy.  He had no hospitalizations or incapacitating events related to his back pain.  Range of motion testing of the lumbar spine revealed forward flexion to 45 degrees, extension to 11 degrees, left lateral flexion to 19 degrees, right lateral flexion to 13 degrees, left rotation to 18 degrees, and right rotation to 21 degrees.  Range of motion after repetitive motion was forward flexion to 36 degrees, extension to 8 degrees, left lateral flexion to 14 degrees, right lateral flexion to 10 degrees, left rotation to 10 degrees and right rotation to 15 degrees.  Reflexes were present and equal bilaterally.  Sensory examination of the right leg revealed decreased vibration, light touch, and position sense.  Motor examination was normal with the exception of some mild weakness in hip extension bilaterally.  However neurological studies of the lower limbs revealed no evidence of neuropathy, plexopathy, or radiculopathy.  The diagnosis was degenerative disc disease, L4-5.  The Veteran reported that in his employment as a social worker he had had not lost any time from work during the last 12 months.  

The remaining evidence of record consists of VA outpatient treatment reports dated from 2009 to 2011, which show continued evaluation and treatment of the Veteran's low back pain which was shown to be somewhat responsive to pain medications and muscle relaxants.  There were no days of prescribed bed rest for intervertebral disc syndrome and no findings or history to suggest any bladder, bowel, or erectile dysfunction.  

Based upon these findings, the RO, in an April 2011 rating decision, increased the Veteran's disability rating to 20 percent, effective July 26, 2010, the date of the VA examination.  As of the VA examination, the Veteran met the criteria for a 20 percent rating as his forward flexion was greater than 30 degrees but less than 60 degrees. 

40 percent rating as of July 6, 2011

The Veteran was provided with another VA examination in July 6, 2011.  His primary complaint was of severe weekly flare-ups of lumbar spine pain with activity.  During flare-ups he has general debility until the pain subsides.  The Veteran also reported numbness, paresthesias, lower extremity weakness, unsteadiness, fatigue, decreased motion, stiffness, and spasm.  On examination the Veteran was stooped and had an antalgic gait.  Range of motion testing revealed forward flexion to 35 degrees; extension to 10 degrees; lateral flexion to 15 degrees, bilaterally; left rotation to 14 degrees; and right rotation to 16 degrees.  On repetitive motion, the examiner was unable to test range of motion due to the Veteran's intractable pain.  

Reflexes were present and equal bilaterally and motor strength was normal with the exception of some mild weakness in hip flexion and extension bilaterally.  Muscle tone was also normal and there was no evidence of atrophy.  Sensory examination of the right leg revealed decreased vibration, light touch and position sense.  X-rays showed transitional vertebra at L5-S1 and mild narrowing of the disc space at L4-5.  The diagnosis was lumbar spine strain, degenerative disc disease L4-5, mild facet hypertrophy L3-4 and L4-5, disc bulges L4-5, transitional vertebra L5-S1, and mild narrowing of L4-5.  The Veteran continued to be employed as a social worker and had lost less than a week from work during the last 12 months.  

In sum, the record shows that the Veteran's range of motion was significantly restricted on testing.  On initial range of motion testing, he had forward flexion of 35 degrees. However, on repetitive motion, additional testing could not be accomplished due to intractable pain.  This does not necessarily mean that the Veteran was immobile or that his spine was ankylosed.  See Dorland's Illustrated Medical Dictionary 94 (31st ed.2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  However, giving the Veteran the benefit of the doubt, it is clear that his motion had decreased from 35 degrees and it is probable that his forward flexion was less than 30 degrees which merits an increased rating to 40 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). Thus, the Board will award an increased evaluation of 40 percent as of the date of the VA examination in July 2011 given the evidence of additional loss of motion on repetitive use.

That said, the recent July 2011 VA examination, discussed above, together with the remainder of the medical evidence of record, does not show ankylosis of the thoracolumbar spine, or a disability akin to an individual with ankylosis of the entire spine to warrant an even higher rating of 50 or 100 percent rating.

The Board has also considered evaluation of the Veteran's low back disability under all other potentially appropriate diagnostic codes to determine whether higher evaluations can be assigned.  With respect to higher ratings based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain as well as his self-report of at least one incapacitating episode.  VA treatment records and private treatment records dated during all three timeframes do reflect that the Veteran experienced chronic back pain that involved regular visits to a physician.  However, while these records reflect the prescription of medication and other treatments, such as chiropractic therapy, none of them reflect prescribed bed rest.  As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's low back disability.  Although the Veteran is shown to have degenerative disc disease there is no clinical evidence of neuropathy, plexopathy or radiculopathy.  See July 26, 2010 VA examination report.  As there is no significant clinical or diagnostic evidence of any neurological findings, there is no basis to assign a separate rating under any of the applicable neurological rating codes.  38 C.F.R. § 4.71a (2011).  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected low back disability, but the required manifestations have not been shown.  Moreover, there is no evidence that this service-connected disability required hospitalization at any pertinent time during this appeal and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

Evidence in the claims file reveals that the Veteran is currently employed as a social worker.  He also indicated he is a foster parent, which requires some amount of physical activity with kids.  He testified that it had become increasingly difficult to do lawn work and other chores around the house. While the Board is sympathetic to the difficulties the Veteran's low back disability may cause him in maintaining employment and a certain level of activity, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his service-connected low back disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluations.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or his hearing testimony.  During the course of the appeal, he has indicated that his service-connected low back disability has significantly limited his physical activities, and he is competent to describe readily visible and identifiable symptoms.  However he is not competent to make medical determinations regarding the severity of his service-connected disability.  It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, the Board finds the medical evidence to be of greater probative value. 

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected low back disability prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Therefore, the Veteran's low back pain with DJD, more nearly approximates a 10 percent evaluation for the period from April 11, 2005, and a 20 percent evaluation from July 26, 2010 to July 5, 2011.  Bearing in mind the benefit of the doubt doctrine, an increased evaluation, to 40 percent, is granted as of July 6, 2011.  See Fenderson, supra.  


ORDER

From April 11, 2005 to July 25, 2010 entitlement to a disability rating in excess of 10 percent for low back pain, to include DJD is not warranted.

From July 26, 2010 to July 5, 2011 entitlement to a disability rating in excess of 20 percent for low back pain, to include DJD is not warranted.

Effective July 6, 2011 entitlement to a rating of 40 percent (and no more) for low back pain to include DJD is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


